Citation Nr: 0533510	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for alopecia areata. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from February 1978 to 
February 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been submitted to reopen 
claims of service connection for a psychiatric disability and 
alopecia areata.  

The Board issued a decision in September 2001 determining 
that new and material evidence had been submitted to reopen 
the service connection claims.  Thereupon, the Board remanded 
the case to the RO for further development of the evidence on 
the merits-adjudication of the service connection claims.  
The case has been returned to the Board for continuation of 
appellate review.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
current anxiety disorder is attributable to military service.  

2.  The veteran does not currently have alopecia areata.


CONCLUSIONS OF LAW

1.  A psychiatric disability was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic alopecia areata was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records disclose that the 
veteran was afforded a dermatological examination in February 
1980 for evaluation of loss of hair.  It was found that he 
had a patch of hair loss on the right part of the scalp.  He 
denied any emotional problems.  The assessment was alopecia 
areata.  In a March 1980 clinical entry, it was observed that 
alopecia areata was clearing.  The November 1980 examination 
for service separation was negative for pertinent 
abnormalities.  The report of the medical history portion of 
the examination noted the veteran's history of nervousness 
for the past three years; no psychiatric defects were then 
identified.  

In October 1981 the veteran was accorded a psychological 
evaluation and a psychiatric examination by VA for disability 
evaluation purposes.  The psychiatric examination concluded 
with a diagnosis of generalized anxiety disorder, severe.

On VA dermatological examination in November 1981, there was 
a sparse loss of hair.  There were no alopecic patches.  The 
clinical assessment was that the veteran's type of hair loss 
was very suggestive of male pattern alopecia.  There was no 
area completely devoid of hair that might suggest alopecia 
areata.  

Associated with the claims file is a September 1984 medical 
certificate from Miguel A. Fabiani noting the veteran was 
suffering from, as herein pertinent, anxiety reaction with 
depressive traits and alopecia.  The physician reported that 
he had been treating the veteran since August 1981.  
Correspondence from another physician shows a diagnosis of 
anxiety disorder.  

The veteran was afforded a VA dermatological examination in 
April 2002.  The examiner found no alopecic patches 
currently.  The diagnosis was alopecia, by history.  The 
physician pointed out that the relationship between stress 
and alopecia was now beyond question.  Loss and separation, 
depression or stressful events were identified as possible 
triggers for those with vulnerable personality traits. 

A VA psychiatric examination was performed in April 2002.  
The examiner reported having reviewed the veteran's claims 
file.  The diagnosis was anxiety disorder.  The examiner 
stated that there was no evidence in the claims file that the 
diagnosis of anxiety disorder was established in service.  He 
went on to state that there is no established evidence in the 
medical and psychiatric literature that alopecia areata is a 
pathognomic sign of anxiety nor is there established evidence 
that a patient with anxiety disorders is going to develop 
alopecia areata.

Dr. Rodriguez Cay, a psychiatrist, provided statements in 
June 2001 and December 2002.  It appears that his medical 
opinion is based on a review of the veteran's past medical 
records contained in the claims file.  It was the physician's 
opinion that the veteran had a psychiatric condition and 
alopecia that developed and/or were diagnosed during military 
service.  

Also associated with the record is a January 2003 statement 
from Dr. James Vincent, a medical consultant who had reviewed 
the veteran's claims file.  He concluded that it was more 
likely than not that the veteran's nervous condition had its 
onset in service.  He also effectively endorsed service onset 
of alopecia areata, pointing out that the condition was 
diagnosed during the veteran's military service.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in December 2000.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
October 2001, which was after the RO's December 2000 decision 
that initially determined that new and material evidence had 
not been submitted to reopen a claim s of service connection 
for a psychiatric disability and alopecia areata.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The October 2001 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the RO.  In addition, the June 2005 Supplemental Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Moreover, the 
record contains a statement from the appellant, dated in 
November 2004, stating that "all pertinent supporting 
information has been supplied to my files."  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Congenital or developmental defects as such are not diseases 
within the meaining of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service Connection for a Psychiatric Disability.  In this 
case, several physicians, all of whom reportedly reviewed the 
claims file, have arrived at conflicting assessments about 
the etiology of the veteran's psychiatric disability.  All 
medical opinions contain a plausible rationale for and 
against relating currently diagnosed anxiety disorder to 
military service.  A private psychiatrist attributes the 
veteran's current anxiety disorder to military service, while 
a VA psychiatrist rules out a nexus between a current 
psychiatric disorder and the veteran's military service.  
Here, two specialists have taken opposite, but plausible 
positions about the etiology of the veteran's anxiety 
disorder.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In this case, there 
are of record medical opinions of equal probative value that 
are favorable and unfavorable to the veteran's claim of 
service connection for a psychiatric disability.  Thus, the 
evidence is in equipoise.  With resolution of benefit of 
doubt in the veteran's favor, the Board determines that a 
grant of service connection for a psychiatric disability is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Service Connection for Alopecia Areata.  While the veteran 
was in military service, he was treated for an episode of 
what was then classified as alopecia areata.  The condition, 
however, was resolved shortly after it was identified, and it 
was not mentioned at the service separation examination.  A 
postservice clinic visit, about one year after military 
service, ruled out the presence of alopecia areata, and 
showed only that the veteran had male pattern baldness.  Male 
pattern baldness, or male pattern alopecia, is also called 
common male baldness and hereditary alopecia according to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 50 (28th ed. 1994).  
As noted above, a congenital or developmental defect is not 
considered a disability due to disease or injury; thus, it is 
not subject to VA compensation.  38 C.F.R. §§ 3.303(c), 4.9.

Private examiners in recent years have listed a diagnosis of 
alopecia areata.  However, they reference that diagnosis in 
terms of the service medical records and the veteran's 
history of having once had alopecia areata.  No examiner 
actually related having observed alopecia areata currently, 
by direct observation.  By contrast, a VA dermatologist, in 
recent years, specifically ruled out the presence of alopecia 
areata, and he based that opinion on direct observation.  

The Board notes that the VA physician, who provided the 
opinion ruling out the presence of alopecia areata, is a 
dermatologist.  By contrast, none of the private clinicians, 
who in recent years diagnosed alopecia, is a specialist in 
dermatology.  An opinion may be reduced in probative value 
even where, as here, the statement comes from someone with 
medical training, if the medical issue requires special 
knowledge.  See, e.g., Black v. Brown, 10 Vet. App. 279 
(1997).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board believes that the VA dermatologist's 
opinion ruling out alopecia areata currently is entitled to 
much greater probative weight than the opinions from private 
examiners listing a diagnosis of alopecia areata.  

Establishing service connection requires a finding of 
existence of a current disability.  The record does not 
support a determination that the veteran now has alopecia 
areata.

Any assertion by the veteran that he currently has alopecia 
areata is of no probative value.  There is no indication from 
the record that he has medical training or expertise.  As a 
lay person, he is not competent to offer a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, a dermotologist who examined him for disability 
evaluation purposes in April 2002 found no alopecic patches.

For these reasons, the claim for service connection for 
alopecia areata must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a psychiatric disability is granted.

Service connection for alopecia areata is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


